DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-23, 25-27, 29 and 31-40  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karnutsch (US 20150275543 A1).
Regarding claim 21, Karnutsch teaches a rose assembly, comprising: a rose plate (40); a rose base (20); and an indexing system (80, 28) configured to facilitate selective placement of the rose plate relative to the rose base at one of a plurality of assembly orientations (plate rotates on base to cover multiple orientations), wherein the rose plate covers a first portion of the rose base when in a first of the plurality of assembly orientations (fig. 5), and covers a second portion of the rose base that differs from the first portion when in a second of the plurality of assembly orientations (regular assembly in the orientation of fig. 2).  
Regarding claim 22, Karnutsch teaches the rose assembly of claim 21, wherein the indexing system comprising at least one male member (75) and at least one female member (86), the at least one male member being positioned on one of the rose plate and the rose base (positioned on plate 40), and the at least one female member (86) positioned on the other of the rose plate and the rose base (positioned on base 20).
Regarding claim 23, Karnutsch teaches the rose assembly of claim 22, wherein the at least one male member includes a post (75), and wherein the at least one female member comprises a pair of openings (86), each of the openings corresponding to a different one of the plurality of assembly orientations and configured to receive selective insertion of the post (para. 0041).
Regarding claim 25, Karnutsch teaches the rose assembly of claim 21, wherein the rose plate has a first opening (45), the rose base has a second opening (25), and for the plurality of assembly orientations, the first opening is generally aligned and in communication with the second opening (fig. 5).
Regarding claim 26, Karnutsch teaches the rose assembly of claim 21, wherein the plurality of assembly orientations provide the rose assembly with a geometrically asymmetric configuration (fig. 5).
Regarding claim 27, Karnutsch teaches the rose assembly of claim 21, wherein the rose plate has a first shape (40), and wherein the rose base (20) has a second shape that is different from the first shape.
Regarding claim 29, Karnutsch teaches the rose assembly of claim 21, wherein the first and second assembly orientations are fully assembled configurations of the rose assembly wherein the rose plate is securely interlocked with the rose base (first and second assembly orientations are fully assembled, the cover is swiveled in fig. 5).  
Regarding claim 30, Karnutsch teaches the rose assembly of claim 21, wherein the first assembly orientation (fig. 5) and the second assembly orientation (assembled orientation of fig. 2) are opposite handed (the rose assembly can be installed on either handed orientation and the examiner is interpreting the two orientations as being installed in opposite handed configurations).  
Regarding claim 31, Karnutsch teaches a rose assembly, comprising: a rose plate (40); a rose base (20); and means (80, 28) for selectively changing an orientation of the rose plate relative to the rose base to one of a plurality of assembly orientations, wherein the rose plate covers a first portion of the rose base when in a first of the plurality of assembly orientations (plate rotates on base to cover multiple orientations), and covers a second portion of the rose base that differs from the first portion when in a second of the plurality of assembly orientations (fig. 5 and the assembled orientation of fig. 2).
Regarding claim 32, Karnutsch teaches the rose assembly of claim 31, wherein the rose assembly further includes means for securing the rose plate to the rose base (80 and 28) at a selected one of the plurality of assembly orientations.
Regarding claim 33, Karnutsch teaches the rose assembly of claim 31, wherein the rose assembly further includes means (31 connects to 61) for connecting the rose assembly to a chassis (50) of a lockset.
Regarding claim 34, Karnutsch teaches the rose assembly of claim 31, wherein the plurality of assembly orientations provide the rose assembly with a geometrically asymmetric configuration (fig. 5).
Regarding claim 35, Karnutsch teaches the rose assembly of claim 31, wherein the rose plate has a first shape (40), and wherein the rose base (20) has a second shape that is different from the first shape.
Regarding claim 36, Karnutsch teaches a method, comprising: providing a rose assembly including a rose base (20) and a rose plate (40); and positioning the rose plate relative to the rose base at one of a plurality of assembly orientations (fig. 5), wherein the positioning comprises covering a first portion of the rose base when in a first of the plurality of assembly orientations, and covering a second portion of the rose base that differs from the first portion when in a second of the plurality of assembly orientations (assembled in the orientation of fig. 2).
Regarding claim 37, Karnutsch teaches the method of claim 36, wherein the plurality of assembly orientations provide the rose assembly with a geometrically asymmetric configuration (fig. 5).
Regarding claim 38, Karnutsch teaches the method of claim 36, wherein the rose plate has a first opening (45), the rose base has a second opening (25), the method further comprising aligning the first opening with the second opening in each of the plurality of assembly orientations (fig. 5).
Regarding claim 39, Karnutsch teaches the method of claim 36, further comprising securing the rose plate (40) to the rose base (20) at a selected one of the plurality of assembly orientations (fig. 5).
Regarding claim 40, Karnutsch teaches the method of claim 36, further comprising connecting the rose assembly to a chassis of a lockset (connects through 61 and 31).
Claim(s) 21, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beatty (US 6523375 B2).
Regarding claim 21, Beatty teaches a rose assembly (fig. 4), comprising: a rose plate (22); a rose base (36); and an indexing system (38) configured to facilitate selective placement of the rose plate relative to the rose base at one of a plurality of assembly orientations (plate rotates on base to cover multiple orientations), wherein the rose plate covers a first portion of the rose base when in a first of the plurality of assembly orientations (unlocked orientation), and covers a second portion of the rose base that differs from the first portion when in a second of the plurality of assembly orientations (locked orientation).  
Regarding claim 28, Beatty teaches the rose assembly of claim 21, wherein the rose plate (36) is positioned within an outer perimeter of the rose base (36) in each of the plurality of assembly orientations.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Karnutsch () in view of Allen (US 2011/0100484 A1).
Regarding claim 24, Karnutsch teaches the rose assembly of claim 21.  
Karnutsch fails to teach further including one or more magnets configured to secure the rose plate to the rose base at a selected one of the plurality of assembly orientation.
Allen teaches a similar rose assembly which utilizes magnets (238 and 240) to secure the rose plate (214) to the rose base (236) at a selected orientation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Karnutsch and Allen to utilize magnets to secure the rose plate to the rose base.  Utilizing magnets to couple the rose plate to the rose base allows for easy assembly of the unit rather than having to line up slots to assemble.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675